Citation Nr: 1612304	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-20 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2011, the Veteran testified at a hearing before an Acting Veterans Law Judge (AVLJ) who has since left the Board.  In March 2013, the Veteran testified at a hearing conducted before the undersigned VLJ.  Transcripts of both hearings are of record.


FINDING OF FACT


There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's back disability is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice was provided in July 2008.

With regard to the duty to assist, the claims file includes records of treatment reported by the Veteran, including service treatment records and post-service records of VA and private medical records.  The Veteran has not identified any other relevant evidence that has not been requested or obtained.

The Veteran was afforded a VA examination in September 2011 and an addendum VA medical opinion was obtained in October 2015.  The Board finds that the VA examination and opinion are adequate as the examiner reviewed the claims folder, considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection  may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran has repeatedly reported injuring his back at the same time the he injured his shoulder.  An injury to the shoulder is documented in the service treatment records (STR).  Service connection for a left shoulder disability was denied by the Board in a June 2013 decision.  The Veteran indicates that at the time of the in-service injury in 1963, his left shoulder hurt so much that he did not realize that his back was bothering him.

The Veteran has been diagnosed with a back disability during the course of the appeal.  At issue is whether that current disability is related to service.  

The STRs are negative for any complaints, treatment or diagnosis of any back problem.  The separation examination in November 1965 showed normal results to clinical evaluation of the spine.  On the Report of Medical History completed at the time of the separation examination, the Veteran did not document any back condition or pain.

The earliest medical records documenting treatment for back pain in the claims file is dated in 1999.  There is a report from Dr. R.E.C dated in August 1999.  The report notes that the Veteran was seen in February 1999 for lumbar spondylosis.  There is no opinion in these records on the etiology of the back condition and no opinion that the back pain is related to service or a fall the Veteran experienced in service.

The Veteran was afforded a VA examination in September 2011; the examiner opined that the Veteran's back disorder did not first manifest during active duty, was not the result of falling in the shower room, was not aggravated by the Veteran's left shoulder disorder, and was not apparent or diagnosed within one year of military discharge. The examiner's rationale include that there was no evidence that the fall in service acutely injuring the left shoulder included a back injury.

The examiner noted that the Veteran had a lumbar disk displacement in 1999.  The following history was noted: The Veteran reported an injury in service in 1963 when he fell in the shower.  He left the military in 1966.  At the examination, the Veteran said that he began receiving treatment for his back "around 1985."  Upon examination, loss of range of motion was shown.  The Veteran had pain on movement.  Radiologic testing showed arthritis.

The examiner gave the following opinion: "Review of the Veteran's [claims] file does not reveal in-service care for a low back condition.  There is no diagnosis of lumbar disk displacement or spondylosis within one year of military discharge.  There is no evidence of a low back condition likely to be chronic documented within one year of military discharge.  By the Veteran's own admission he did not require care for a low back condition until he become older.  There is no evidence the fall in military service acutely injuring the left shoulder included a low back injury.  There is no documentation of a chronic back condition associated with the left shoulder.  The nature of the lumbar disk displacement and spondylosis conditions listed in his record are from events after military service.  There is no evidence in the record or from today's interview and examination suggesting these findings are from military service.  Therefore, based on review of the [claims file] and today's examination the Veteran's diagnosed back disorder did not first manifest during active duty, is not the result of falling in the shower room, is not aggravated by the Veteran's left shoulder disorder, and was not apparent or diagnosed within one year of military discharge."

As noted above, the Veteran has repeatedly reported injuring his back at the same time as his shoulder.  He indicated that at the time of the in-service injury, his left shoulder hurt so much that he did not realize that his back was bothering him.  Since the VA examiner's negative nexus opinion was premised, in part, on the lack of a documented in-service injury, despite the examiner being directed to consider the Veteran's reports establishing that he injured his back in service, the Board previously found that the opinion was not adequate.

Subsequent to a remand, the file was sent to an examiner for an addendum to address the Veteran's argument that he injured his back in service.  The examiner provided the following opinion: "I have reviewed STR records from his active duty period from 1/1963-1/1966 as per Veteran's DD214.  There is only documentation of a fall in the shower resulting in traumatic injury to the Veteran's [left] shoulder later diagnosed as myositis.  No other documented complaints of his shoulder or his low back.  Years later he started developing low back pain and apparently, from reviewing C&P exam of his low back, he required lumbar disc replacement in 1999, later additionally diagnosed with DJD [of the] lumbar spine [in] 2011.  Therefore, with no [history] of low back injury while he was in active duty and no mention of a back injury related to his left shoulder injury, I can only conclude that his low back claim is less likely than not associated or incurred during his military service."

Taken together, the 2015 opinion and the 2011 examination report are adequate and weigh against service connection.  The claims file includes extensive treatment reports since 1999 concerning the Veteran's back and shoulder.  However, none of those records provide any indication that the Veteran's lower back condition is related to the fall in service or to his service-connected shoulder injury.  There is no medical evidence supporting service connection.

The Veteran's statements in connection with the current claim are inconsistent with his endorsement of no joint problems in his separation report of medical history and the normal examination at that time.  This inconsistency leads the Board to the conclusion that his reports made in the course of seeking VA benefits for the back disability are not credible.  Therefore the Board affords them little probative weight.  

The only other evidence in the record concerning the etiology of the Veteran's back is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the back disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

In sum, the first credible evidence of the Veteran's back disability was many years after his separation from active duty.  By the Veteran's own admission at the examination, he indicated the back pain started nearly two decades after service.  The competent medical evidence does not establish that the Veteran's back condition was caused or aggravated by service.  The VA examiner opined the Veteran's condition is not related to service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a back disorder is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


